Citation Nr: 0910450	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for prostate cancer and its residuals, to include 
as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer and 
its residuals, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to May 1966 
and from September 1968 to August 1989.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

1.  A January 2002 rating decision denied the Veteran's claim 
for entitlement to service connection for prostate cancer and 
its residuals, to include as due to herbicide exposure.  The 
Veteran was notified of his appellate rights, but did not 
appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in January 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

3.  The competent evidence fails to demonstrate that the 
Veteran's prostate cancer and its residuals, to include as 
due to herbicide exposure, is related to his active military 
service.


CONCLUSION OF LAW

1.  The January 2002 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for prostate 
cancer and its residuals, to include as due to herbicide 
exposure, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2008).

3.  Prostate cancer and its residuals, to include as due to 
herbicide exposure, was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in July 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the July 2004 letter was sent to the 
Veteran prior to the January 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a June 2006 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the July 2004 letter provided this notice to the 
Veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA examination 
report, and private treatment records are associated with the 
claims folder.  
 
The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in April 2001 in accordance 
with his claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  New and Material 

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for prostate cancer and its 
residuals, to include as due to herbicide exposure.  This 
claim is based upon the same factual basis as his original 
claim of entitlement to service connection for prostate 
cancer and its residuals, to include as due to herbicide 
exposure, which was denied in the January 2002 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in a January 2002 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
medical records from January 1962 through August 1989, 
records from Ehrling Bergquist Hospital dating from May 2000 
to August 2000, a VA examination dated April 2001, and a 
reply from the Navy.

The Veteran's initial claim of entitlement to service 
connection for prostate cancer and its residuals, to include 
as due to herbicide exposure, was denied by RO rating 
decision dated in January 2002.  This rating decision 
indicates that the basis for the RO's denial was the lack of 
an in-service incurrence as required for direct service 
connection and the failure to meet the presumption of 
herbicide exposure because of lack of evidence that the 
Veteran served in Vietnam.  The Veteran did not timely appeal 
this decision; therefore, it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

The Veteran filed a request to reopen this claim in June 
2004.  The RO granted his request to reopen the claim, but 
denied the claim on the merits by a rating decision dated in 
January 2005 on the basis of a lack of evidence that the 
Veteran served in-country in Vietnam and no evidence that the 
Veteran's claimed condition incurred in or was aggravated by 
service.  Following the RO's denial in January 2002, 
additional evidence was associated with the claims file, 
including additional records from Ehrling Bergquist Hospital 
dating from August 2000 to March 2004, USS Ouellet Deck Logs 
dating from June 9, 1973 through November 19, 1973, treatment 
reports from Creighton University Medical Center dating from 
March 2003 to June 2003, material submitted by the Veteran, a 
July 2004 letter from a private physician, and notice from 
the National Personnel Records Center that there was no 
record of Vietnam visits, service or offshore duty for the 
Veteran.   

The Board finds that the USS Ouellet Deck Logs dating from 
June 9, 1973 to November 19, 1973 and the notice from the 
National Personnel Records Center are both new and material 
evidence because the evidence addresses the question of 
whether the Veteran meets the criteria necessary for the 
herbicide exposure presumption.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  See Justus, supra.  
After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in January 2002.  As such, the Board 
concludes that the Veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for 
prostate cancer and its residuals, to include as due to 
herbicide exposure, should be granted.  38 C.F.R. § 3.156(a) 
(2008).

II.  Merits of the Claim

In documents of record, the Veteran contends that he served 
aboard the USS Ouellet during the Vietnam era and was exposed 
to herbicides, specifically Agent Orange, during such 
service.  He alleges that he was exposed while the ship was 
in both the Gulf of Tonkin off the shores of Vietnam near the 
city of Vinh, and then while the ship sailed into the mouth 
of the Ca River Delta near the city of Vinh, Vietnam.  The 
Veteran currently has diagnoses of status post radical 
prostatectomy with residuals.  He contends that presumptive 
service connection is warranted for such disability as a 
result of herbicide exposure.  While the Veteran at no time 
asserts that he set foot in Vietnam, he does assert that he 
was off shore near Vinh, Vietnam and therefore contends that 
he meets the requirements of presumptive service connection 
due to herbicide exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide Agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such Agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2008).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
Agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2008) are satisfied:  
chloracne or other acneform disease consistent with chloracne 
if manifest to a degree of 10 percent within one year of date 
of last exposure, type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2008).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  The Board acknowledges that the Veteran's 
claimed prostate cancer is one of the diseases for which the 
presumption applies, however, for the reasons stated below 
the presumption does not apply in this instance.  

'Service in the Republic of Vietnam,' includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of Vietnam.  Specifically, the General Counsel has concluded 
that in order to establish qualifying 'service in Vietnam' a 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term 'Vietnam era' means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Additionally, 
the Board notes, as established in a recent Court opinion, 
that in order to be entitled to presumptive service 
connection for certain diseases associated with herbicide 
exposure, it must be established that the Veteran actually 
served in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Evidence of record indicates that the Veteran served in the 
United States Navy from January 1962 to May 1966 and from 
September 1968 to August 1989.  According to his Form DD 214, 
his decorations and medals include the Navy Commendation 
Medal with two gold stars, Navy Achievement Medal, Navy "E" 
(4th Award), and National Defense Service Medal.  The Board 
notes that the Veteran has submitted a request to the Navy to 
review his records and to then consider his eligibility for 
the Vietnam Service Medal and Vietnam Campaign Medal.  The 
evidence of record further confirms that he was assigned to 
the USS Ouellet (DE 1077) and was serving aboard that ship in 
1973 at the time he claims he was exposed to herbicides off 
the shores of Vietnam. 

Deck logs contained in the claims file regarding the USS 
Ouellet's schedule for the dates of June 9, 1973 to June 13, 
1973 reflect that the ship sailed from Subic Bay, Philippine 
Islands to the Tonkin Gulf.  The deck logs from dates July 
15, 1973 to July 27, 1973 indicate that the USS Ouellet 
sailed from Kaohsiung, Taiwan to the AAW Picket Station in 
the Tonkin Gulf.  And finally, the deck logs dating from 
October 28, 1973 to November 19, 1973 indicate that the USS 
Ouellet started out enroute to the South China Sea, stopped 
over in Subic Bay, Philippine Islands around November 1, 1973 
and then set sail to Sasebo, Japan. The Board notes that the 
deck logs do not contain any indication that the USS Ouellet 
sailed into the Ca River Delta only that it was in the Tonkin 
Gulf.  

Therefore, review of these records confirms that, while the 
Veteran was serving aboard the USS Ouellet, such vessel was 
present in the waters off the shore of Vietnam.  However, 
these records fail to indicate that the ship made port visits 
to Vietnam at any point during the period of time in 
question.  Additionally, as noted above, while the Veteran 
has contended that the USS Ouellet traveled into the mouth of 
the Ca River Delta to escort several patrol boats back to 
Subic Bay, Philippine Islands, the ship's documented history, 
to include deck logs, fails to support such an allegation.  
As such, there is no evidence that shows that Veteran, or the 
ship on which he served, actually visited port in Vietnam or 
served within the boundaries of the Republic.  The Veteran 
himself makes no allegations of actually having set foot in 
Vietnam, but rather claims that he was on the ship off the 
shores of Vietnam.  Again, as noted above, the VA General 
Counsel held that service aboard a deep water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by this opinion.  

While the evidence of record clearly shows that the Veteran 
currently has a medical diagnosis of post status radical 
prostatectomy with residuals due to adenocarcinoma of the 
prostate, the Board finds that the Veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is not 
presumed to have been exposed to herbicides during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. 
§ 3.309(e) cannot be granted.

Additionally, the Board notes that, where a Veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests a malignant tumor to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
although there is a diagnosis of prostate cancer of record, 
the Veteran is not entitled to presumptive service connection 
because there is no evidence that a malignant tumor 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the Veteran was 
discharged from active duty in August 1989 and the Veteran 
was first diagnosed with prostate cancer in May 2000, 
approximately 11 years after his separation from military 
service.  Id.

The Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding that the disabilities for which the Veteran is 
seeking service connection were caused or aggravated by 
exposure to a herbicide agent or are otherwise related to his 
military service.

The Veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to prostate 
cancer.  Additionally, the Veteran's May 1989 separation 
examination revealed that his prostate was normal upon 
clinical evaluation.  Consequently, while the Veteran has 
current diagnoses of status post radical prostatectomy with 
residuals, the record contains no competent medical opinion 
that such disability is related to a disease or injury during 
service, herbicide exposure, or otherwise had its onset 
during service.  Additionally, post- service medical records 
are negative for any reference to service as a cause of the 
Veteran's prostate cancer.  As noted above, the Veteran was 
first diagnosed with prostate cancer in May 2000 and 
consequently had a radical prostatectomy in August 2000.  

In addition to a lack of competent evidence providing any 
link between the Veteran's prostate cancer and his military 
service, the Board finds that the approximately 11 year lapse 
in time between the Veteran's active service and the first 
contemporaneous diagnosis of prostate cancer weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Rather, the evidence of a nexus between active duty service 
and such disabilities is limited to the Veteran's own 
statements.  This is not competent evidence since lay persons 
or persons without medical training, such as the Veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence of a 
causal nexus between the Veteran's claimed disabilities and 
service, he is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the Veteran's claims of 
entitlement to service connection for prostate cancer, and 
its residuals, to include as due to herbicide exposure.  As 
such, the doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107 (2002).
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for prostate cancer and its 
residuals, to include as due to herbicide exposure, is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for prostate cancer and its 
residuals, to include as due to herbicide exposure, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


